Citation Nr: 1757704	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-30 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left knee disability as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel





INTRODUCTION

The Veteran had active duty service from April 1978 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and her representative "decided not to go with a formal hearing."  See September 2013 DRO Informal Hearing Teleconference Notes.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2017).

This matter was remanded by the Board in May 2017 and is again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her osteoarthritis of the left knee is secondary to her osteoarthritis of the right knee.  See November 2012 VA Form 9. 

The Veteran has a current diagnosis of left knee osteoarthritis and is currently service connected for degenerative arthritis of the right knee.  See May 2017 VA examination report.  

The Veteran underwent VA examinations in May and June 2009, with the examiner providing an opinion in an August 2009 Compensation and Pension (C&P) Exam report noting diagnoses of bilateral patella-femoral degenerative arthritis (more severe on the right) and mild narrowing of medial joints of both knees.  The Veteran also underwent a VA examination in April 2010 with the examiner noting substantially the same diagnoses.  In both instances, the examiner stated they could not say it was as likely as not that the Veteran's current left knee condition was caused or aggravated by her service-connected right knee degenerative arthritis. However, such examinations did not include the required complete and reasoned supporting rationales for the opinions rendered.  

In a May 2017 remand, the Board determined the VA examiners' opinions were conclusory and did not afford the Board the opportunity to weigh the opinions and their probative value in order to determine the Veteran's claim.  Accordingly, the Board found a new VA examination was warranted to obtain VA opinions to determine whether (a) it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability was caused by her service-connected right knee disability; or (b) if not caused by the service-connected right knee disability, whether it is at least as likely as not (50 percent probability or greater) that the left knee disability was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected right knee disability.  

Thereafter, the Veteran was afforded a May 2017 VA examination and the examiner opined that the Veteran's left knee disability is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected right knee disability.  However, it does not appear that the examiner provided an opinion as to whether is it at least as likely as not (50 percent probability or greater) that the left knee disability was aggravated by the service-connected right knee disability.  As such, a remand is warranted to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2017 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should determine whether it is it at least as likely as not (50 percent probability or greater) that the left knee disability was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected right knee disability.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

A complete rationale for all opinions should be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, readjudicate the Veteran's claim.  If any determination is unfavorable, the Veteran and her representative should be furnished a supplemental statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




